_____________

                                  No. 95-2787WM
                                  _____________


United States of America,              *
                                       *
            Appellee,                  *
                                       *   On Appeal from the United
       v.                              *   States District Court
                                       *   for the Western District
                                       *   of Missouri.
Ronald D. Jenkins,                     *
                                       *
            Appellant.                 *



                                  ___________

                     Submitted:    January 9, 1996

                         Filed:   March 6, 1996
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN, Circuit Judge, and JONES,*
      District Judge.
                               ___________

RICHARD S. ARNOLD, Chief Judge.


       Ronald Jenkins appeals his convictions for conspiracy to distribute
and possession with intent to distribute cocaine in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846, and conspiracy to commit money laundering
in violation of 18 U.S.C. §§ 371 and 1956(a)(1)(A)(i).    He argues that the
convictions are not supported by the evidence presented at trial.      Jenkins
also




     *The Hon. John Bailey Jones, United States District Judge for
the District of South Dakota, sitting by designation.
appeals his sentence claiming that the District Court1 miscalculated the
drug quantity, and that he should have been granted a reduction in his
sentence under U.S.S.G. § 5K2.0.        We affirm both the convictions and the
sentence.


                                         I.


        This is a classic case of a network of people who chose to devote
their time and energy to the distribution and sale of cocaine and cocaine
base.       Ronald Jenkins, the defendant, was a key member of an ongoing scheme
to transport drugs from Los Angeles, California, to Kansas City, Missouri,
where the drugs were distributed.         The organization was responsible for
over 100 kilograms of cocaine being introduced into the Kansas City drug
market between 1987 and 1992.


        James Jenkins, the defendant's brother, organized and ran the drug-
distribution network which was supplied from Los Angeles by Shannon Thames
and Reevious Henderson.       Other members of the organization included Reggie
House, Ronald Smith, Shawn Stubbs, and Sandy Lyles, who transported the
cocaine from Los Angeles to Kansas City.        Once in Kansas City, the drugs
were    distributed by Diamond Coleman, Keenan Hart, and others.            The
defendant facilitated the conspiracy in at least two ways:       he allowed his
home to be used as a "safe house," and he assisted in the accounting of
drug proceeds, including disbursing money to the distributors and wiring
money to Los Angeles.


        Evidence of the defendant's performance of each of these roles is
overwhelming.       The testimony of co-conspirators leaves no doubt that the
defendant allowed his home to be used as a "safe house" in furtherance of
the conspiracy.       First, he allowed the couriers to




        1
     The Hon. D. Brook Bartlett, United States District Judge for
the Western District of Missouri.

                                        -2-
stay in his home during their trips to Kansas City.        Second, large amounts
of cocaine were stored in the basement of his home at his instruction.
Once the cocaine was sold, couriers returned to the defendant's home with
the drug proceeds, which were also stored in his basement.


     The    evidence   that   the   defendant   actively    participated   in   the
accounting of the drug proceeds is also compelling.             On at least five
occasions the defendant received drug proceeds from Hart and Coleman.           The
money was delivered to the defendant at his home in brown paper bags
containing $1,000 bundles with the total amount received ranging from
$10,000 to $20,000.    The defendant stored the money in his basement.           On
another occasion, the defendant, with Hart, James Jenkins, and Coleman
present, counted $100,000 in drug proceeds which had been stored in a
garbage bag at his home.       In addition to storing and counting the drug
proceeds, he was also active in their disbursement.         He gave money to co-
conspirators when instructed to do so by James Jenkins, and he wired money
from the sale of the drugs to Los Angeles.2      He also instructed Hart on how
to avoid Internal Revenue Service reporting requirements when sending large
sums of money via Western Union.


     In January of 1993, the defendant was charged in a seven-count
indictment for his drug-related activities.      Following the trial, the jury
returned a verdict of guilty on Count Two for conspiracy to distribute and
possess with intent to distribute cocaine and cocaine base, and on Count
Seven for conspiracy to conduct money laundering.          He was sentenced to 15
years and 8 months' imprisonment on Count Two, and five years' imprisonment
on Count Seven, to run concurrently.     The defendant also must serve a five-
year term of supervised release on Count Two and a three-year term of
supervised release on Count Seven to run concurrently.          He now




        2
        According to the record, Jenkins wired $93,650 in drug
proceeds to Los Angeles between July of 1987 and April of 1990.

                                       -3-
appeals both his convictions and his sentence.


                                         II.


        The defendant challenges the sufficiency of the evidence with regard
to his drug conspiracy and money-laundering conspiracy convictions.            In our
review, we must view the evidence in the light most favorable to the
verdict.    United States v. Bascope-Zurita, 68 F.3d 1057, 1060 (8th Cir.
1995), cert. denied, 116 S. Ct. 741 (1996).               The verdict is given the
benefit of all reasonable inferences that might have been drawn from the
evidence presented.     Ibid.     Reversal is appropriate "only if we conclude
that a reasonable fact-finder must have entertained a reasonable doubt
about the government's proof of one of the offense's essential elements."
Ibid.


        In order to prove the existence of a conspiracy, "the government must
show an agreement between at least two people and that the agreement's
objective was a violation of the law."         United States v. Escobar, 50 F.3d
1414, 1419 (8th Cir. 1995).       The existence of the agreement may be proved
by either direct or circumstantial evidence.          Ibid.    Once the government
establishes the existence of a drug conspiracy, only slight evidence
linking    the   defendant   to   the   conspiracy   is    required   to   prove   the
defendant's involvement and support the conviction.              United States v.
Smith, 49 F.3d 362, 365 (8th Cir. 1995) (subsequent history omitted).


                                         A.


        The defendant argues that the government failed to prove that he knew
of the drug conspiracy or that he knowingly joined the conspiracy.                  In
support of this argument he notes that there was no evidence that he sold
drugs, and that the testimony of his co-conspirators was contradictory and
refuted by defense witnesses.




                                         -4-
     The government presented ample evidence of an agreement between James
Jenkins and others to transport cocaine from Los Angeles to Kansas City.
The proof included testimony describing numerous drug transactions which
took place in Kansas City, some taking place in the defendant's presence.
Testimony also established that the proceeds from these transactions were
often wired to Los Angeles.


     Contrary to the defendant's assertion, the government did offer
evidence   which    not   only   demonstrated   his   knowledge   of   the   overall
conspiracy, but also demonstrated that the defendant's actions were
necessary for the successful execution of the conspiracy.              For example,
Smith and Hart testified that they stayed at the defendant's home after
transporting cocaine from Los Angeles to Kansas City.             They also stored
drugs and money from the sale of drugs at the defendant's home.                Lyles
testified that he made drug deliveries to Gilbert Dowdy and Stubbs at the
defendant's home.    Testimony also indicated that the defendant allowed his
automobiles to be used to transport drugs.


     We recognize that the testimony of the witnesses may have been
inconsistent at times.       It was the jury's duty, however, to weigh the
credibility of the defendant's co-conspirators regarding the day-to-day
transactions of the operation.       See United States v. Lopez, 42 F.3d 463,
466 (8th Cir. 1994) (weighing credibility of witnesses was role of the
jury).   The jury apparently resolved the inconsistencies in favor of the
government.   We conclude that the testimony presented at trial, combined
with the documentation of wire transfers presented, was sufficient to
support the jury's conclusion that the defendant was a member of the
overall drug conspiracy.


                                        B.


     The defendant challenges his conviction for money laundering




                                        -5-
by claiming that the government failed to present evidence that he was
aware that the wire transfers which he made were proceeds of drug activity,
or that the transfers were made for the promotion of the drug conspiracy.
He explains that he is guilty of nothing more than holding money for his
brother and sending wire transfers.


     In order to prove money laundering, the government must demonstrate


            (1) that the defendant conducted a financial
            transaction which involved the proceeds of unlawful
            activity; (2) that he knew that the property
            involved in the transaction was proceeds of some
            form of specified unlawful activity; and (3) that
            he "intend[ed] to promote the carrying on of
            specified unlawful activity . . ."


United States v. Cruz, 993 F.2d 164, 167 (8th Cir. 1993) (citations
omitted).    We have no doubt that a reasonable jury could have found
sufficient evidence to support each element of this offense.        Witness
testimony and wire-transfer receipts confirm that the defendant made wire
transfers of $93,650 in drug proceeds.


     Further, the defendant's claim of innocence is incredible.      Over a
span of three years Ronald Jenkins received thousands of dollars in cash
from Hart, Smith, House, and Coleman, all young men ranging in age from 15
to 19.   He also was aware that his brother lived a lavish lifestyle -- he
owned multiple homes, limousines, a Rolls Royce -- yet had no visible
source of income.     On at least one occasion, the defendant had over
$100,000 in cash stored in a garbage bag in his home.      A jury certainly
could have concluded from this evidence that the defendant was aware that
the money in question had resulted from drug activity.   Lopez, 42 F.3d 463,
467 (recognizing that jury may infer from the evidence that defendants'
money came from drug sales).




                                   -6-
                                    III.


     Next, the defendant argues that his conviction for conspiracy to
distribute and possess with intent to distribute cocaine must be reversed
because the government failed to prove the existence of a single conspiracy
as charged in the indictment, but instead proved multiple conspiracies.
This alleged variance between the indictment and the proof presented at
trial, he argues, is fatal.   In support of his argument he notes that James
Jenkins left the conspiracy in August of 1989.     He also notes that other
members of the conspiracy worked as couriers for drug suppliers other than
James Jenkins.


     Because the defendant failed to raise this issue below, our standard
of review is one of plain error.   United States v. Griggs, 71 F.3d 276, 279
(8th Cir. 1995).   Under this standard, we may reverse only if the error has
harmed the defendants' substantial rights.     And even if the defendant's
rights have been affected, whether to notice the error is a matter of
discretion which is generally exercised only where the error affects the
fairness, integrity, or public reputation of judicial proceedings.    Ibid.


     We are not convinced that the District Court erred in this case,
plainly or otherwise.    Whether the government proved a single conspiracy
or multiple conspiracies is a question of fact for the jury to decide.
United States v. Holt, 969 F.2d 685, 687 (8th Cir. 1992).      The evidence
presented at trial established that the defendant agreed to store money and
drugs for the drug-distribution ring which included James Jenkins and a
number of couriers.   The fact that the conspirators changed over time does
not necessarily establish the existence of varied conspiracies.     Rather,
where the remaining conspirators continue to act in furtherance of the
conspiracy to distribute drugs, the conspiracy continues.        See United
States v. Rabins, 63 F.3d 721, 724 (8th Cir. 1995) (noting that change in
drug suppliers indicated the varied phases of a




                                    -7-
single drug conspiracy).          The defendant may not have been aware of every
aspect of the conspiracy or the amount of each drug transaction.                   See
United States v. Edwards, 994 F.2d 417, 420 (8th Cir. 1993) (explaining
that the commission of separate crimes by co-conspirators does not rule out
the existence of a single conspiracy), cert. denied, 114 S. Ct. 701 (1994).
But full knowledge of "all other conspirators or all details of the
conspiracy" is not necessary "in order for a single conspiracy to exist of
which the defendant is a part."          United States v. Adipietro, 983 F.2d 1468,
1475 (8th Cir. 1993).           Denial of the defendant's motion for judgment of
acquittal was not plain error.


                                           IV.


        The defendant advances two arguments in hopes of lowering his
sentence.      First, he claims that the Court erred in its calculation of the
drug quantity for which he could be held responsible.             Second, he argues
that the Court erred by refusing to grant him a § 5K2.0 downward departure.
We reject both arguments for the reasons discussed below.


                                            A.


        The Court sentenced the defendant based on a criminal history
category of I, with a base offense level of 36.           The guideline sentencing
range for the defendant at level 36 is 188 to 235 months.             The defendant
now   contends     that   the    Court   miscalculated   the   quantity   of   cocaine
                                                   3
attributable to him under U.S.S.G. § 1B1.3



         3
             United States Sentencing Guideline § 1B1.3(a) provides in
part:

      [T]he base offense level . . . shall be determined on the
      basis of the following:

                                          * * *

                (1)(B)    in the case of a jointly undertaken
                criminal activity (a criminal plan, scheme,
                endeavor, or enterprise undertaken by the defendant
                in concert with others, whether or not charged as a

                                           -8-
when determining his base offense level.                  We review the Court's drug-
quantity determination for clear error.              Smith, 49 F.3d at 365.


      Section 1B1.3 provides that the District Court may hold a co-
conspirator responsible for "all reasonably foreseeable acts and omissions
of others in furtherance of the jointly undertaken criminal activity."
U.S.S.G. § 1B1.3(a)(1)(B).        Thus, a defendant may be held accountable for
the criminal activities of other co-conspirators which "fall within the
scope of criminal activity [he] agreed to jointly undertake," including
"other drug transactions " which "are part of the same course of conduct
or scheme."    United States v. Flores, 73 F.3d 826, 833 (8th Cir. 1996).


      The Presentence Investigation Report (PSR) attributed responsibility
to   the   defendant     for   113.5    kilograms    of    cocaine    based   on   several
transactions between 1987 and 1990.           Upon defendant's objection, the Court
made fact findings and concluded that the defendant was responsible for
113.5 kilograms.       See Fed. R. Crim. P. 32(c)(1); see also Holt, 969 F.2d
685, 688 (stating that court must make factual findings when relying on
disputed    facts   in    PSR).        The   Court   calculated      the   drug    quantity
attributable to the defendant on the basis of the testimony of his co-
conspirators -- Reginald House, Ronald Smith, and Sanford Lyles.                      Their
combined testimony provided evidence of numerous drug




              conspiracy), all reasonably foreseeable acts and
              omissions of others in furtherance of the jointly
              undertaken criminal activity,

      that occurred during the commission of the offense of
      conviction, in preparation for that offense, or in the
      course of attempting to avoid detection or responsibility
      for that offense.

                                             -9-
transfers,4   and   wire    transfers   of   drug   proceeds.5   Even   though   the
defendant did not participate actively in each of the transactions, we are
convinced that "the conduct of [his] co-conspirators was reasonably
foreseeable . . .."        Smith, 49 F.3d at 366.


     We have reviewed the transcript of the sentencing hearing and the PSR
carefully, and we find a discrepancy between the testimony of House, and
the facts recorded in the PSR and the factual findings made by the Court.
According to the transcript, the Court attributed 11.25 kilograms of
cocaine to the defendant on the basis of House's testimony.                  House



     4
      House testified that between 1987 and 1988 he made four trips
to Kansas City transporting cocaine with a total weight of 1.25
kilograms. The cocaine was stored at the Jenkins house. He also
testified that during 1988 Stubbs transported seven kilograms of
cocaine to Kansas City, which were sold, and that the $10,000 in
proceeds from the sale were given to the defendant at his house by
James Jenkins.

     Ronald Smith testified that he transported a total of 11.25
kilograms of cocaine to Kansas City during five separate trips to
the city between 1987 and 1988.      On each of these trips Smith
stayed at Jenkins's home, and on at least one visit, used the
defendant's car to deliver drugs. In additional testimony, Smith
stated that he mailed five kilograms of cocaine to Jenkins's house,
flew to Kansas City, and arrived at the house in time to receive
the package. Smith also left $32,000 in proceeds from the sale of
25 kilograms of cocaine, at James Jenkins's instruction, with
Clearliss Starr to be picked up by the defendant.

     Lyles testified that in the summer of 1989 he gave one
kilogram of gift-wrapped cocaine to the defendant as instructed by
James Jenkins. Also, in September of that year, Stubbs transported
50 kilograms of cocaine to Kansas City. The defendant was present
when 30 kilograms of this cocaine were sold. Lyles also testified
that James Jenkins informed him that one kilogram of the remaining
cocaine was given to the defendant. In 1990, Lyles delivered ten
kilograms of cocaine to Stubbs at the defendant's house and was
told by the defendant to put the cocaine in his basement.
     5
      Testimony at trial revealed that a total of $93,650 of drug
proceeds was sent to California by wire transfer in the name of
Ronald Jenkins, the defendant. The total amount of wire transfers
exceeded $600,000.

                                        -10-
testified that he made five trips to




                                 -11-
Kansas City transporting cocaine in the following amounts: nine ounces on
three separate trips, 18 ounces on a fourth trip, and seven kilograms on
a fifth trip.       In the PSR, House is listed as having transported 10
kilograms on the fifth trip.       The Court also found that he transported 10
kilograms on the fifth trip and made this finding a part of its cocaine-
quantity calculation for § 1B1.3 purposes.         This finding is not supported
by the record.      House testified that on the fifth trip he transported 7
kilograms of cocaine to Kansas City.


     The calculation error in this case, however, did not impact the
defendant's sentence.         The remaining drug-quantity finding of 110.5
kilograms, which was not clearly erroneous, still qualifies the defendant
for a base offense level of 36.6


                                           B.


     After calculating the defendant's base offense level, the Court
entertained his motion for a departure under U.S.S.G. § 5K2.O.7                   It
considered   each    factor   in   favor    of   departure    and   decided,   albeit
reluctantly, to deny the motion for departure.          The




      6
       In fact, the 110.5 kilograms of cocaine attributed to the
defendant is a conservative estimate in light of the large amount
of money involved in the wire transfers. We have stated that drug
quantities may be extrapolated from such financial information.
United States v. Ortiz-Martinez, 1 F.3d 662, 675 (8th Cir.), cert.
denied, 114 S. Ct. 355 (1993).
       7
       Section 5K2.0 of the United States Sentencing Guidelines
provides in relevant part:

     Under 18 U.S.C. § 3553(b) the sentencing court may impose
     a sentence outside the range established by the
     applicable guideline, if the court finds "that there
     exists an aggravating or mitigating circumstance of a
     kind, or to a degree, not adequately taken into
     consideration by the Sentencing Commission in formulating
     the guidelines that should result in a sentence different
     from that prescribed."

                                       -12-
defendant now claims that the Court's refusal to depart was an abuse of
discretion because the Sentencing Guidelines do not take into account the
unique circumstances of this case, including the fact that this was his
first offense, he was employed for over 21 years, his brother's involvement
in the conspiracy was the "main reason" the defendant himself participated,
and he did not have knowledge of the breadth of the conspiracy.                 In the
alternative, he argues that his behavior was an aberrant occurrence which
provides a sufficient basis for downward departure under § 5K2.0.


       We may review the court's decision not to depart if that decision is
premised on the belief that the court lacked the authority to do so.
United States v. Jackson, 56 F.3d 959, 960 (8th Cir. 1995).              Our appellate
jurisdiction, however, does not extend to a district court's refusal to
exercise its discretion and grant a departure.           Ibid.     The defendant's case
falls into that category of cases over which we have no jurisdiction.
Here, the Court considered the arguments and concluded that they did not
support a downward departure under § 5K2.0.            The defendant urges that the
Court was not aware of its authority to depart, while the government argues
that the Court decided not to exercise its discretion in this case.              After
a careful review of the sentencing hearing transcript, we are persuaded
that the Court recognized its authority to depart under § 5K2.0 and simply
chose not to exercise that discretion based on the facts of this case.


       Moreover, and in the alternative, we simply could not agree with the
defendant's claim that failure to grant a downward depart in this case was
an abuse of discretion.        When considering a departure, a sentencing court
should     look   "to   the   totality   of   [the]   individual    circumstances"   to
determine if an unusual situation not contemplated by the Commission is
created.    United States v. Parham, 16 F.3d 844, 848 (8th Cir. 1994).               The
Court concluded that the circumstances of this case were not so unusual as
to warrant a departure.         Based on the evidence before us, we cannot say
that




                                          -13-
this finding was mistaken.


     In certain cases, we have recognized that a departure based on a
single act of aberrant behavior may be warranted.    Ibid.; but see   United
States v. Bieri, 21 F.3d 811, 819 (8th Cir.) (first-time offender status
does not justify a downward departure), cert. denied, 115 S. Ct. 208
(1994).   We have defined a single act of aberrant behavior as an act that
is "spontaneous and seemingly thoughtless."     United States v. Atkins, 25
F.3d 1401, 1405 (8th Cir.), cert. denied, 115 S. Ct. 371 (1994).         The
defendant's ongoing involvement in the drug conspiracy and in the transfer
of drug proceeds over a five-year period does not appear to fall into the
category of aberrant behavior.8   See United States v. Premachandra, 32 F.3d
346, 349 (recognizing "that a spontaneous and



     8
     The Court made the following observation when considering the
defendant's aberrant-behavior argument:

          So I don't think 5K2.0 is -- can legitimately be
     used to place an argument before the sentencing judge
     that, "Hey, we have a good person here" unless, unless
     you have the kind of situation that the courts have
     recognized as being aberrant behavior. And that is the
     single instance, out of the blue, and apparently not
     followed up on. I mean, of a single instance of, for
     instance, violent behavior, . . . no previous history of
     assaultive behavior and no history after. It's just a
     blip on the screen.

          Now that isn't the evidence with regard to this
     defendant. The evidence with regard to this defendant is
     a blip that lasted for a relatively long time. It wasn't
     that on one occasion, at one time, he inadvertently,
     accidentally or intentionally, but for one occasion,
     allowed somebody to come to his house and stay overnight
     who it turned out later was a drug dealer.


          The evidence in this case is that the defendant in
     a number of different ways contributed to the success of
     this criminal conspiracy over a lengthy period of time.
     Not days, not months, but years.

S. Tr. 103-04.

                                    -14-
seemingly thoughtless act may be a basis for departure").          Thus, the
Court's denial of the defendant's § 5K2.0 motion was not an abuse of
discretion.


                                     V.


     The defendant's convictions and his sentence are affirmed.



     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -15-